MEMORANDUM **
Rachelle Ranae Shannon appeals pro se from the district court’s denial of her “Motion for Downward Departure Pursuant to § 5G1.3 Amendment” construed by the district court as a motion to modify her term of imprisonment under 18 U.S.C. § 3582(c)(2). We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion, United States v. Cueto, 9 F.3d 1438, 1440-41 (9th Cir.1993), and we affirm.
Shannon contends that the district court erred by refusing to reduce her sentence pursuant to United States Sentencing Guidelines Amendment 660, which took effect November i, 2003. Shannon contends that Amendment 660 is a clarification of the guidelines, rather than a substantive change in the guidelines, so the district court may retroactively apply the Amendment to her sentence. However, we conclude that the district court did not abuse its discretion in denying the motion because the Guidelines’ list of retroactive amendments does not include Amendment 660, and only expressly retroactive amendments may be applied to a motion brought under 18 U.S.C. § 3582(c)(2). See U.S.S.G. § lB1.10(a), (e).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.